Citation Nr: 0026649	
Decision Date: 10/05/00    Archive Date: 10/12/00

DOCKET NO.  99-01 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for chest pain, claimed 
to be due to undiagnosed illness.  

2.  Entitlement to service connection for a low back 
disability, claimed to be due to undiagnosed illness.  

3.  Entitlement to service connection for major depression, 
claimed to be due to undiagnosed illness.  

4.  Entitlement to service connection for a stomach 
condition, claimed to be due to undiagnosed illness.  

5.  Entitlement to service connection for prostatitis, 
claimed to be due to undiagnosed illness.  

6.  Entitlement a higher initial rating for headaches, 
evaluated as 10 percent disabling.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from October 1984 to March 
1986 and from April 1990 to June 1991.  This matter comes to 
the Board of Veterans' Appeals (Board) on appeal from an 
August 1998 rating decision.  


FINDINGS OF FACT

1.  The record does not contain competent evidence that the 
veteran currently has chest pain related to injury or disease 
noted in active service or associated with undiagnosed 
illness.  

2. The record does not contain competent evidence that the 
veteran currently has a low back disability related to injury 
or disease noted during his active service or associated with 
undiagnosed illness.  

3. The record does not contain competent evidence that the 
veteran currently has major depression, claimed to be related 
to  injury or disease noted in his service or associated with 
undiagnosed illness.  

4. The record does not contain competent evidence that the 
veteran currently has a stomach condition that is related to 
injury or disease noted during his active service or is 
associated with undiagnosed illness.  

5. The record does not contain competent evidence that the 
veteran currently has prostatitis that is related to injury 
or disease noted during his active service or is associated 
with undiagnosed illness.  

6.  Service connection was established for a headache 
disorder in an August 1998 rating decision, and the veteran 
was notified of that decision in September 1998.  

7.  The veteran expressed his disagreement with the 
disability rating assigned to his service-connected headache 
disorder, and was issued a statement of the case in February 
1999.  

8.  No substantive appeal pertaining to the issue of a higher 
initial rating for a headache disorder was received from the 
veteran.  

9.  The veteran was notified in August 2000 that the Board 
had raised the issue of the timeliness of his substantive 
appeal; he and his representative were afforded a period of 
60 days to respond with additional argument and to request a 
hearing.  


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for chest 
pain, claimed to be due to undiagnosed illness, is not well 
grounded. 38 U.S.C.A. § 1110, 1131, 5107 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.303 (1999).  

2.  The veteran's claim for service connection for a low back 
disability, claimed to be due to undiagnosed illness, is not 
well grounded. 38 U.S.C.A. § 1110, 1131, 5107 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.303 (1999).  

3.  The veteran's claim for service connection for major 
depression, claimed to be due to undiagnosed illness, is not 
well grounded. 38 U.S.C.A. § 1110, 1131, 5107 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.303 (1999).  

4.  The veteran's claim for service connection for a stomach 
disability, claimed to be due to undiagnosed illness, is not 
well grounded. 38 U.S.C.A. § 1110, 1131, 5107 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.303 (1999).  

5.  The veteran's claim for service connection for 
prostatitis, claimed to be due to undiagnosed illness, is not 
well grounded. 38 U.S.C.A. § 1110, 1131, 5107 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.303 (1999).  

6.  The veteran did not perfect a timely appeal with respect 
to a higher initial rating for a headache disorder.  
38 U.S.C.A. §§ 7105 (West 1991& Supp. 1999); 38 
C.F.R. § 20.200, 20.201, 20.302 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Direct Service Connection

The law requires that a claimant shall have the burden of 
submitting a claim that is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  The VA benefits system requires more 
than just an allegation of entitlement.  A claimant must 
submit supporting evidence sufficient to justify a belief by 
a fair and impartial individual that the claim is plausible.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  Although 
the claim need not be conclusive, the statute requires the 
claim to be accompanied by some evidence.  Id.  

The three elements of a "well grounded" claim for service 
connection are: (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the in-service disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd 78 F.3d 604 (Fed. Cir. 1996); see also Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  Without evidence 
showing that a disease or disability is present, no plausible 
claim for service connection can be presented, and the claim 
is not well grounded.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  

Although the veteran contends that he has chest, low back, 
psychiatric, stomach and prostate disabilities related to his 
active service and has given testimony consistent with these 
contentions, where the determinative issues involve questions 
of medical causation or medical diagnosis, competent medical 
evidence to the effect that the claim is plausible or 
possible is required.  See Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  Laypersons are not competent to offer medical 
opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Lay assertions of medical causation or medical 
diagnosis cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. § 5107(a).  Lathan v. Brown, 7 
Vet. App. 359, 365 (1995); Grottveit v. Brown, 5 Vet. App. 
91, 95 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  The veteran's unsubstantiated allegations alone are 
an insufficient basis on which to establish well-grounded 
claims for service connection.  

The January 1998 VA examination report contains a clinical 
impression of irritable bowel syndrome, chronic prostatitis 
and dysthymia, as well as chest pain, low back pain due to 
undiagnosed illness.  Thus, the veteran satisfies the initial 
criterion for establishing a well-grounded claim for service 
connection for chest pain, low back pain, a mental disorder, 
a stomach condition, and prostatitis.  

The veteran's service medical records show that he was 
treated for mechanical low back pain in service in February 
1985.  Service medical records do not show evaluation or 
treatment of any of the other disabilities for which service 
connection is sought.  Hence, the second criterion is 
satisfied with respect to the low back disability, but not 
with respect to chest pain, a stomach condition, a mental 
condition and prostatitis.  

The record does not contain competent evidence of a medical 
nexus between current disability or injury or disease noted 
during his active service.  In effect, the veteran's 
contentions, as well as the lay statements received on his 
behalf, are probative to the extent that they suggest a 
continuity of symptomatology from the veteran's military 
service.  38 C.F.R. 3.303(b).  

A veteran may also establish a well-grounded claim for 
service connection under the chronicity provision of 
38 C.F.R. § 3.303(b) (1999), that is applicable where 
evidence, regardless of its date, shows that a veteran had 
chronic condition in service or during an applicable 
presumptive period, and that the same condition currently 
exists.  Such evidence must be medical unless the condition 
at issue is a type that under case law, lay observation is 
considered competent to demonstrate its existence.  If the 
chronicity provision is not applicable, a claim still may be 
well grounded pursuant to the same regulation if the evidence 
shows that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and includes 
competent evidence relating the current condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 495-98 
(1997).  

However, in this case, lay evidence of continuity of symptoms 
is not sufficient, but a medical nexus is needed.  See Savage 
v. Gober, 10 Vet. App. 488; Falzone v. Brown, 8 Vet. App. 398 
(1995).  In this case, competent medical evidence is needed 
to identify the extent of injury in service, as well as link 
the current clinical findings - as claimed continuity of 
symptomatology -- to the veteran's inservice complaint. 
Unlike in Falzone, where visual observation by a lay person 
was sufficient to establish the existence of flat feet, the 
cause of the veteran's complaints is not a matter that is 
observable by a lay person.  Thus, a medical nexus between 
his current condition and his continued symptomatology is 
required to well ground that claim.  See Hodges v. West, 13 
Vet. App. 287 (2000).  In the absence of such evidence, the 
veteran's claims for direct service connection for chest 
pain, low back pain, a mental disorder, a stomach disorder, 
and prostatitis are not well grounded.  


Undiagnosed Illness

In the alternative, the veteran contends that his above-
stated signs and symptoms are representative of chronic 
disability due undiagnosed illness.  

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Act, " Title I of the "Veterans' Benefits 
Improvements Act of 1994," Public Law 103-446.  That statute 
added a new section 1117 to Title 38, United States Code, 
authorizing VA to compensate any Persian Gulf veteran 
suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a 
presumptive period following service in the Southwest Asian 
theater of operations during the Persian Gulf War. 

To implement the Persian Gulf War Veterans' Act, VA added the 
following (revised) regulation as follows:

(a)(1) Except as provided in paragraph 
(c) of this section, VA shall pay 
compensation in accordance with chapter 
11 of title 38, United States Code, to a 
Persian Gulf veteran who exhibits 
objective indications of chronic 
disability resulting from an illness or 
combination of illnesses manifested by 
one or more signs or symptoms such as 
those listed in paragraph (b) of this 
section, provided that such disability: 
(i) became manifest either during active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War, or to a 
degree of 10 percent or more not later 
than December 31, 2001; and (ii)	by 
history, physical examination, and 
laboratory tests cannot be attributed to 
any known clinical diagnosis. 

(2) For purposes of this section, 
"objective indications of chronic 
disability" include both "signs," in the 
medical sense of objective evidence 
perceptible to an examining physician, 
and other, non-medical indicators that 
are capable of independent verification. 

(3) For purposes of this section, 
disabilities that have existed for 6 
months or more and disabilities that 
exhibit intermittent episodes of 
improvement and worsening over a 6-month 
period will be considered chronic.  The 
6-month period of chronicity will be 
measured from the earliest date on which 
the pertinent evidence establishes that 
the signs or symptoms of the disability 
first became manifest. 

(4) A chronic disability resulting from 
an undiagnosed illness referred to in 
this section shall be rated using 
evaluation criteria from part 4 of this 
chapter for a disease or injury in which 
the functions affected, anatomical 
localization, or symptomatology are 
similar. 

(5) A disability referred to in this 
section shall be considered service-
connected for purposes of all laws of the 
United States. 

(b)For the purposes of paragraph (a)(1) 
of this section, signs or symptoms which 
may be manifestations of undiagnosed 
illness include, but are not limited to: 
(1) fatigue (2) signs or symptoms 
involving skin (3) headache (4) muscle 
pain (5) joint pain (6) neurologic signs 
or symptoms (7) neuropsychological signs 
or symptoms (8) signs or symptoms 
involving the respiratory system (upper 
or lower) (9) sleep disturbances (10) 
gastrointestinal signs or symptoms (11) 
cardiovascular signs or symptoms (12) 
abnormal weight loss (13) menstrual 
disorders. 

(c) Compensation shall not be paid under 
this section: (1) if there is affirmative 
evidence that an undiagnosed illness was 
not incurred during active military, 
naval, or air service in the Southwest 
Asia theater of operations during the 
Persian Gulf War; or (2) if there is 
affirmative evidence that an undiagnosed 
illness was caused by a supervening 
condition or event that occurred between 
the veteran's most recent departure from 
active duty in the Southwest Asia theater 
of operations during the Persian Gulf War 
and the onset of the illness; or (3) if 
there is affirmative evidence that the 
illness is the result of the veteran's 
own willful misconduct or the abuse of 
alcohol or drugs. 

(d) For purposes of this section: (1) the 
term "Persian Gulf veteran" means a 
veteran who served on active military, 
naval, or air service in the Southwest 
Asia theater of operations during the 
Persian Gulf War. (2) the Southwest Asia 
theater of operations includes Iraq, 
Kuwait, Saudi Arabia, the neutral zone 
between Iraq and Saudi Arabia, Bahrain, 
Qatar, the United Arab Emirates, Oman, 
the Gulf of Aden, the Gulf of Oman, the 
Persian Gulf, the Arabian Sea, the Red 
Sea, and the airspace above these 
locations.

38 C.F.R. § 3.317 (1999).

In Neumann v. West, (No. 98-1410, July 21, 2000), the United 
States Court of Appeals for Veterans Claims, (hereinafter 
referred to as the Court) clarified the elements necessary to 
establish a well-grounded claim for service connection for 
undiagnosed illness related to Southwest Asia service during 
the Persian Gulf War.  Those elements are some evidence that: 
1) the claimant is a Persian Gulf Veteran; 2) who exhibits 
objective indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms such as those listed in paragraph (b) of 
38 C.F.R. § 3.317; 3) which became manifest either during 
active military service in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more not later than December 31, 2001, and; 4) 
that such symptomatology by history, physical examination, 
and laboratory tests cannot be attributed to any known 
clinical diagnosis.

The veteran satisfies the initial criterion set forth in the 
Neumann analysis, that is, the veteran is a Persian Gulf War 
veteran.  However, his claims for disabilities as due to an 
undiagnosed illness are not well grounded, as each has been 
attributed to a known clinical diagnosis at some point.  The 
report of August 1997 VA outpatient treatment shows that he 
veteran's complaints of chest pain were more than likely 
related to his gastrointestinal conditions.  Concerning the 
back claim, the Board notes that the veteran's low back was 
not shown to be symptomatic on the report of the January 1998 
VA examination; however, diagnostic tests of the lumbar spine 
showed mild scoliosis.  As chronic neuropsychiatric symptoms 
and indications of chronic disability have been associated 
with a known psychiatric diagnosis - major depression -- the 
veteran does not satisfy the criteria for undiagnosed 
illness.  Likewise, the veteran's stomach condition has been 
associated with irritable bowel syndrome.  Finally, the 
veteran has been diagnosed as having chronic prostatitis.  
Therefore, these symptoms have been associated with a known 
chronic condition, and a claim for undiagnosed illness is not 
plausible.

Robinette Duty

As the veteran's claims are not well grounded, VA has no duty 
to assist in the development of facts pertinent to his claim. 
38 U.S.C.A. § 5107.  However, there is no indication that the 
record is incomplete, and the veteran has not advised VA of 
the existence of any evidence that has not been made a part 
of the record.  Under 38 U.S.C.A. § 5103(a), VA should advise 
the claimant of the evidence necessary to complete his 
application.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  
This obligation was successfully completed by the RO in its 
statement of the case.  Likewise, the Board's discussion 
above informs the veteran of the requirements for the 
completion of his application for the claims for service 
connection.  

A higher initial rating for headaches.

Service connection for headaches was granted in an August 
1998 rating decision, and the veteran was notified of that 
decision by correspondence in September 1998.  He expressed 
his disagreement with the disability rating assigned to his 
service-connected headache disorder and was issued a 
statement of the case in February 1999.  No substantive 
appeal pertaining to the issue of a higher initial rating was 
received from the veteran. 

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  

A substantive appeal must be filed within 60 days from the 
date that the agency of original jurisdiction mails the 
statement of the case to the appellant, or within the 
remainder of the 1-year period from the date of the mailing 
of the notification of the determination being appealed, 
whichever period ends later.  38 C.F.R. § 20.302(b).  

In August 1999, the Board raised the issue of the timeliness 
or the veteran's substantive appeal.  The veteran was 
informed of that matter by correspondence dated that month.  
He was afforded 60 days to respond to that notice.  No 
additional arguments were offered by the veteran.  As no 
substantive appeal pertaining to the issue of a higher 
initial rating was received from the veteran, I conclude that 
a substantive appeal pertaining to this issue was not filed 
in a timely manner.  



ORDER

The veteran's claim of entitlement to service connection for 
chest pain, claimed to be due to undiagnosed illness, is not 
well grounded.  The appeal is denied.  

The veteran's claim of entitlement to service connection for 
a low back disability, claimed to be due to undiagnosed 
illness, is not well grounded.  The appeal is denied.  

The veteran's claim of entitlement to service connection for 
major depression, claimed to be due to undiagnosed illness, 
is not well grounded.  The appeal is denied.  

The veteran's claim of entitlement to service connection for 
a stomach condition, claimed to be due to undiagnosed 
illness, is not well grounded.  The appeal is denied.  

The veteran's claim of entitlement to service connection for 
prostatitis, claimed to be due to undiagnosed illness, is not 
well grounded.  The appeal is denied.  

The veteran's claim of entitlement a higher initial rating 
for headaches, evaluated as 10 percent disabling, is 
dismissed.  



		
	MARY GALLAGHER
	Veterans Law Judge
	Board of Veterans' Appeals



 

